Citation Nr: 0821544	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma to 
include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 22 years of active service from 
September 1962 through June 1964 and from November 1978 
through February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Service personnel records show that the veteran served in 
Panama in November 1979 and in Korea from January 1977 
through January 1978.

2.  A preponderance of the evidence is against a finding that 
the veteran was exposed to Agent Orange in service.

3.  There is competent evidence of a current diagnosis of 
multiple myeloma.

4.  There is no evidence of multiple myeloma in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's current multiple myeloma with 
his periods of service, to include exposure to herbicide 
agents.


CONCLUSION OF LAW

Multiple myeloma was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a chronic disease, becomes manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  

Also, the Department of Defense (DoD) has indicated that the 
herbicide Agent Orange had been used in Korea, and Agent 
Orange was used from April 1968 through July 1969 along the 
DMZ.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  
DoD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  The size of 
the treated area was a strip of lane 151 miles long and up to 
350 yards wide from the fence to the north of the "civilian 
control line."  There is no indication that herbicide was 
sprayed in the DMZ itself.  Herbicides were applied through 
hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as 
far as 200 meters down wind.  Units in the area during the 
period of use of herbicide were as follows: 1-38 Infantry, 2-
38 Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 3-
32 Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-72 
Armor, 4-7th Cavalry, 1-17th Infantry, 2-17th Infantry, 1-73 
Armor, and 2-10th Cavalry.  See VA Internal Document, 
"Veteran Service Center Manager Call - Policy Staff Items," 
March 2003.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for multiple myeloma 
on a direct basis.  The veteran's service medical records are 
silent as to any complaint or diagnosis of multiple myeloma 
or associated symptomatology.  The earliest evidence of 
multiple myeloma is a VA outpatient treatment record dated in 
September 2005, almost ten years after service.  Moreover, 
there is no competent medical evidence of record that links 
the veteran's multiple myeloma to any event in service, 
including the presumed herbicide exposure.  

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for multiple 
myeloma on a presumptive basis.  First, there is no evidence 
of multiple myeloma within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  As was stated earlier, he was not diagnosed 
with the multiple myeloma until 2005.  

Second, while multiple myeloma is one of the diseases for 
which presumptive service connection may be granted if there 
is evidence of exposure to herbicides in service, the 
veteran's service records do not show that the he was ever 
exposed to herbicides while in service.  The veteran alleges 
that he was exposed to herbicides while serving in Panama in 
the 1960s/1970s and while serving in Korea from 1977-1978.  
In support of his allegation the veteran submitted an article 
from the Internet showing that several veterans have alleged 
that herbicides were sprayed in the Panama Canal Zone from 
the 1960s to the early 1970s.  Service personnel records show 
that the veteran served in Panama in November 1979 and in 
Korea from January 1977 through January 1978.  However, there 
is no evidence that herbicides were ever used in Panama.  The 
article submitted by the veteran does not show that Agent 
Orange was used in Panama, it only shows that several 
veterans have alleged its use.  Moreover, while there is 
evidence that herbicides were used in Korea from April 1968 
through July 1969 the veteran did not serve in Korea until 
January 1977, nearly eight years after the confirmed use of 
Agent Orange in Korea had ended.  In a November 2005 response 
to a request for information from the RO, the National 
Personnel Records Center reported that there were no records 
showing that the et had been exposed to herbicides.  Thus, 
the veteran is not entitled to the presumption under 
38 C.F.R. § 3.307.

Even though the veteran feels that his multiple myeloma is 
related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for multiple myeloma.  38 U.S.C.A. 
§ 5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in November 2005 and May 2006 
letters and the claim was readjudicated in a June 2006 
statement of the case and April 2007, July 2007, September 
2007, and January 2008 supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise. 

No medical opinion has been obtained with respect to the 
claim; however, the Board finds that a review of the record, 
which reveals that the veteran did not have multiple myeloma 
in service, that there is no record of exposure to herbicides 
in service and no competent evidence showing a nexus between 
service and the veteran's multiple myeloma, warrants the 
conclusion that a remand for a medical opinion is not 
necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for multiple myeloma is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


